
	
		I
		112th CONGRESS
		1st Session
		H. R. 2081
		IN THE HOUSE OF REPRESENTATIVES
		
			June 1, 2011
			Mr. Renacci (for
			 himself, Mrs. Capito,
			 Mr. Garrett,
			 Mr. Neugebauer,
			 Mr. Royce,
			 Mr. Campbell,
			 Mr. Canseco,
			 Mr. Grimm,
			 Mr. Huizenga of Michigan,
			 Mr. Pearce,
			 Mr. Stivers, and
			 Mr. Westmoreland) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To amend the Federal Deposit Insurance Act to replace the
		  Director of the Bureau of Consumer Financial Protection with the Chairman of
		  the Board of Governors of the Federal Reserve System as a member of the Board
		  of Directors of the Federal Deposit Insurance Corporation.
	
	
		1.Membership of the
			 Board
			(a)In
			 generalSection 2(a)(1)(B) of
			 the Federal Deposit Insurance Act (12 U.S.C. 1812(a)(1)(B)) is amended by
			 striking Director of the Consumer Financial Protection Bureau
			 and inserting Chairman of the Board of Governors of the Federal Reserve
			 System, or such other member of the Board of Governors of the Federal Reserve
			 System as the Chairman may designate.
			(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the later of—
				(1)the date of the
			 enactment of this Act; or
				(2)the transfer date,
			 as such term is defined under section 311 of the Dodd-Frank Wall Street Reform
			 and Consumer Protection Act.
				
